Citation Nr: 0815662	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  01-08 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for status-post 
healed fracture of left pubis and ischium.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to 
October 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2002 and August 2002 rating 
decisions of the Nashville, Tennessee Regional Office (RO) of 
the Department of Veterans Affairs (VA).

In April 2004, the veteran presented testimony during a 
videoconference hearing before the Undersigned Veterans Law 
Judge.  The transcript of the hearing is associated with the 
claims folder.  

In an October 2004 decision, the Board, in pertinent part, 
denied the veteran's increased rating claim for status-post 
healed fracture of left pubis and ischium.    

In November 2007, the Court issued an Order that vacated the 
Board's October 2004 denial of an increased rating for 
status-post healed fracture of left pubis and ischium, and 
remanded that portion of the decision for readjudication 
consistent with the Court's October 2007 memorandum decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The veteran is seeking a compensable evaluation for his 
service-connected status-post healed fracture of left pubis 
and ischium.  Based on the October 2007 memorandum decision 
and the November 2007 Court judgment, the Board finds that 
further development is necessary.  

In the October 2004 decision, the Board evaluated the 
veteran's service-connected status-post healed fracture of 
left pubis and ischium under Diagnostic Code 5294, which 
pertains to sacro-iliac injury and weakness.  Diagnostic Code 
5294 provides that the sacro-iliac injury disability be rated 
as analogous to lumbosacral strain under Diagnostic Code 
5295.  The Board, in its October 2004 decision, considered 
the former criteria for rating disabilities of the spine, 
however, the memorandum decision indicated that the Board 
erred by not considering the revised rating criteria for 
rating spine disabilities.  

Effective in September 2003, the rating criteria for the 
evaluation of disabilities involving the spine were amended.  
These new regulations were published in the Federal Register 
on August 27, 2003 (68 Fed. Reg. 51454-51458).  The veteran 
has not been provided with the substance of the new criteria, 
and the RO has not yet adjudicated the veteran's claim for an 
increased rating utilizing the new criteria. Therefore, the 
veteran's claim should be adjudicated with consideration of 
both new and old criteria in accordance with governing law.  
VAOPGCPREC 7-2003 (Nov. 19, 2003).  

According to the February 2001 VA examination report, the 
veteran had no complaints of pain or symptoms pertinent to 
his symphysis pubis or his pelvis.  His gait was normal and 
he could walk on his heels and toes without difficulty.  The 
examiner noted that there was absolutely no tenderness over 
his symphysis pubis or his left pubic rami. The veteran's 
reflexes, sensation, and circulation were intact throughout 
the lower extremities and there was no evidence of muscle 
atrophy in the lower extremities. X-rays of the pelvis showed 
no evidence of a recent or old fracture or dislocation 
involving any of the pelvic bones including the pubic rami on 
the left.  Diagnosis, in pertinent part, was old healed 
fracture of the left pubic ramus, station of sequelae.

A review of more recent medical evidence, such as an April 
2007 VA treatment record, shows hip pain complaints.  Also, 
during a private February 2007 examination, the veteran 
reported pain in the hips, as well as a loss of bladder 
control, and diagnoses of moderate degenerative joint disease 
of the bilateral hips, and disc disease of the lumbar spine 
with radiculopathy, were rendered.  It is not clear from the 
evidence what, if any, current hip or spine disability is 
attributable to the service-connected status-post healed 
fracture of left pubis and ischium.  

The Court recently held in Vazquez-Flores v. Peak, 22 Vet. 
App. 37 (2008), that for an increased rating claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, under Vazquez, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability. Vazquez-Flores, supra. 

Here, a review of the claims folder shows that sufficient 
notice has not been sent to the veteran with regard to his 
increased rating claim.  Thus, on remand the RO should 
provide corrective VCAA notice.
Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:

(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his increased rating claims for service-
connected status-post healed fracture of 
left pubis and ischium.

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and

(d) The notice should advise the veteran 
that to substantiate his increased rating 
claim, he must provide, or ask VA to 
obtain, medical or lay evidence 
demonstrating a worsening or an increase 
in severity of the pertinent disability, 
and the effect that the worsening has on 
his employment and daily life

(e) The RO should provide examples of the 
types of medical and lay evidence that 
the veteran may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation, for example, competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

(f) The veteran should be afforded a copy 
of the applicable criteria needed for 
increased (higher) evaluations under the 
applicable Diagnostic Codes for rating 
the disability on appeal.

(g) The veteran should also be advised 
that if an increase in disability is 
found, a disability rating will be 
determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from 0 percent to as much as 
100 percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.

(h) Request that the veteran provide any 
evidence in his possession that pertains 
to his claim.

2.  The veteran should be afforded a VA 
examination to determine the current 
nature and extent of his service-
connected status-post fracture of left 
pubis and ischium.  The claims folder 
should be reviewed by the examiner prior 
to the examination.  All tests and 
studies, including x-ray studies deemed 
helpful by the examiner should be 
conducted in conjunction with the 
examination.  

The examiner is specifically requested to 
indicate whether the service-connected 
status-post fracture of left pubis and 
ischium causes limitation of motion of 
the hip or spine, and if so, describe 
applicable ranges of motion (flexion, 
extension and rotation) in terms of 
degrees.  Any limitation of motion of the 
hip and back should be described as 
slight, moderate or severe.  The examiner 
should also comment on the effects of 
pain, weakness and exacerbating episodes 
on range of motion and functionality.  

If degenerative disc disease of the spine 
is found, the examiner should indicate 
whether it is a part of the service-
connected status-post healed fracture of 
left pubis and ischium or otherwise 
related to it.  If so, the examiner 
should comment on the neurological 
manifestations of the degenerative disc 
disease, including the number of 
incapacitating episodes the veteran has 
experienced over the past year.  The 
claims folder, a copy of this REMAND, and 
a copy of the aforementioned revised 
general rating formula for diseases and 
injuries of the spine must be made 
available to and reviewed by the examiner 
prior to the examinations.  All findings, 
and the reasons and bases therefore, 
should be set forth in sufficient detail.

3.  The RO should then re-adjudicate 
claim, with consideration of the 
pertinent old and new criteria.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case (SSOC) and given the opportunity 
to respond thereto.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response.

Thereafter, the case should be returned to the Board.  No 
action is required of the veteran until he is notified by the 
RO; however, the veteran is advised that failure to report 
for any scheduled examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2007).  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



